Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2020/0328152) in view of Liang et al. (US Pat. Pub. 2019/0103310).
Regarding claim 1, Huang teaches a semiconductor device structure, comprising:
a first interconnect structure disposed in a semiconductor substrate [fig. 6, 208 in substrate 202], wherein the first interconnect structure comprises:
a first conductive line [fig. 6, 208]; and
a first manganese-containing layer disposed over the first conductive line [fig. 6, 210, paragraph [0017], Mn taught];
a dielectric layer disposed over the semiconductor substrate [fig. 6, 218]; and
a second interconnect structure disposed in the dielectric layer and electrically connected to the first interconnect structure [fig .6, 224 in dielectric 218], wherein the second interconnect structure comprises:
a second conductive line [fig. 6, 224].
Huang fails to teach a second manganese-containing layer disposed between the second conductive line and the dielectric layer, instead teaching a barrier layer containing TaN among other materials [paragraph [0027]]. However, Liang teaches an interconnect structure with a manganese containing layer disposed over the first conductive line as well as a barrier layer disposed between the second conductive line and the dielectric layer which can be formed of TaN or a manganese containing layer [fig. 6, 115’, paragraph [0020], CuMn and Mn are taught].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Liang into the method of Huang by forming the barrier layer between the second conductive line and the dielectric layer out of a manganese containing material.  The ordinary artisan would have been motivated to modify Huang in the manner set forth above for at least the purpose of utilizing suitable alternative materials known to be effective barrier layers to prevent metal diffusion.  Furthermore, art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP 2144.07.
Regarding claim 2, Huang in view of Liang teaches the semiconductor device structure of claim 1, wherein the first manganese containing layer and the second manganese containing layer are made of manganese, and wherein the first conductive line and the second conductive line are made of copper [Huang, paragraph [0017] teaches the first manganese containing layer is made of Mn, Liang, paragraph [0020] teaches the second manganese containing layer is made of Mn, Huang paragraphs [0016 and 0028] teach the first and second conductive lines are made of copper].
Regarding claim 3, Huang in view of Liang discloses the semiconductor device structure o claim 1, wherein a top surface of the first manganese containing layer  is substantially level with a top surface of the semiconductor substrate [Huang, fig. 6, 210 is level with the top of 202].
Regarding claim 4, Huang in view of Liang teaches the semiconductor device structure of claim 1, wherein the first interconnect structure further comprises:
A first barrier layer surrounding the first conductive line and the first manganese containing layer, wherein the first conductive line is disposed over the first barrier layer [Liang, fig. 5, the manganese containing layer 135 and the conductive line 125 are surrounded by barrier 115, the conductive line is over the barrier].
Regarding claim 6, Huang in view of Liang fails to teach a third interconnect structure in the semiconductor substrate.  However, Huang teaches that additional interconnects may be formed in addition to the examples provided [Huang, paragraph [0010].  It would be obvious to one of ordinary skill in the art at the time of the invention to form multiple interconnect structures identical to the first interconnect structure in the semiconductor substrate including a third manganese containing layer made of the same material as the first manganese containing layer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of what is well known into the method of Huang in view of Liang by forming a third interconnect structure with a third conductive line and a third manganese containing layer in the substrate.  The ordinary artisan would have been motivated to modify Huang in view of Liang in the manner set forth above for at least the purpose of forming more than one device on a substrate to increase efficiency of device fabrication. 
Regarding claim 16, Huang teaches a semiconductor device structure, comprising:
a first interconnect structure disposed in a semiconductor substrate [fig. 6, 208 in substrate 202], wherein the first interconnect structure comprises:
a first conductive line [fig. 6, 208]; and
a first manganese-containing layer disposed over the first conductive line, wherein a top surface of the first manganese-containing layer is substantially level with a top surface of the semiconductor substrate [fig. 6, 210 level with substrate 202, paragraph [0017] Mn taught]; and
a second interconnect structure disposed over and electrically connected to the first interconnect structure [fig. 6, 224], wherein the second interconnect structure comprises:
a second conductive line [fig. 6, 224],
Huang fails to teach a second manganese-containing layer, where the second conductive line is over the second manganese containing layer and the second manganese containing layer covers sidewalls of the second conductive line, instead teaching a barrier layer containing TaN among other materials [paragraph [0027]]. However, Liang teaches an interconnect structure with a manganese containing layer disposed over the first conductive line as well as a barrier layer disposed between the second conductive line and the dielectric layer which can be formed of TaN or a manganese containing layer [fig. 6, 115’, paragraph [0020], CuMn and Mn are taught].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Liang into the method of Huang by forming the barrier layer between the second conductive line and the dielectric layer out of a manganese containing material.  The ordinary artisan would have been motivated to modify Huang in the manner set forth above for at least the purpose of utilizing suitable alternative materials known to be effective barrier layers to prevent metal diffusion.  Furthermore, art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP 2144.07.
With respect to the limitation wherein the first interconnect structure has a first manganese atomic percentage, the second interconnect structure has a second manganese atomic percentage, and the first manganese atomic percentage is different from the second manganese atomic percentage [Huang, paragraph [0017] teaches the first manganese containing layer is made of Mn, Liang, paragraph [0020] teaches the second manganese containing layer is made of CuMn, pure Mn will have a different atomic percentage of Mn than CuMn].
Regarding claim 17, Huang in view of Liang discloses the semiconductor device structure of claim 14, wherein the first manganese atomic percentage is greater than the second manganese atomic percentage [Huang, paragraph [0017], Liang, paragraph [0020], first layer is Mn, second layer is CuMn, atomic percentage of Mn solo is  greater than CuMn combination].
Claim(s) 5, 9-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Liang as applied to claims 1-4, 6, 16 and 17 above, and further in view of Hintze et al. (US Pat. Pub. 2014/0273436).
Regarding claim 5, Huang in view of Liang fails to teach a second barrier layer disposed between the second manganese containing layer and the dielectric layer.  However, Hintze teaches forming an interconnect structure in which multiple barrier layers are used including a second barrier between a manganese containing layer and a dielectric layer [fig. 2b, 108 between dielectric 102 and manganese containing layer 110, paragraphs [0016, 0024, and 0026]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Hintze into the method of Huang in view of Liang by forming a second barrier layer between the second manganese containing layer and the dielectric layer, wherein the second barrier is direct contact with the first manganese containing layer.  The ordinary artisan would have been motivated to modify Huang in view of Liang in the manner set forth above for at least the purpose of utilizing barrier structures and materials which reduce the resistance of the conductive structure as the size is reduced [Hintze, paragraphs [0004-0010]].
Regarding claim 9, Huang teaches a semiconductor device structure, comprising:
a first interconnect structure disposed in a semiconductor substrate [fig. 6, 208 in substrate 202], wherein the first interconnect structure comprises:
a first barrier layer [fig. 6, 206];
a first conductive line disposed over the first barrier layer [fig. 6, 208]; and
a first manganese-containing layer disposed over the first conductive line [fig. 6, 210]; and
a second interconnect structure disposed over the semiconductor substrate and electrically connected to the first interconnect structure [fig. 6, 224 in dielectric 218], wherein the second interconnect structure comprises:
a second layer [fig. 6, 222] ; and
a second conductive line disposed over the second manganese-containing layer [fig. 6, 224].
Huang fails to teach a second manganese-containing layer disposed between the second conductive line and the dielectric layer, instead teaching a barrier layer containing TaN among other materials [paragraph [0027]]. However, Liang teaches an interconnect structure with a manganese containing layer disposed over the first conductive line as well as a barrier layer disposed between the second conductive line and the dielectric layer which can be formed of TaN or a manganese containing layer [fig. 6, 115’, paragraph [0020], CuMn and Mn are taught].	Huang also fails to teach the first manganese containing layer and the first conductive line are separated from the semiconductor substrate by the first barrier layer.  However, Liang teaches an interconnect structure with a manganese containing layer and a interconnect structure separated from the surrounding layers by a barrier layer [fig. 6, barrier 115, manganese containing layer 135, conductive line 125].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Liang into the method of Huang by forming the barrier layer between the second conductive line and the dielectric layer out of a manganese containing material as well as forming the first barrier to separate the first manganese containing layer and the first conductive layer from the surrounding layers.  The ordinary artisan would have been motivated to modify Huang in the manner set forth above for at least the purpose of utilizing suitable alternative materials known to be effective barrier layers to prevent metal diffusion.  Furthermore, art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP 2144.07.
Huang in view of Liang fails to teach a second barrier layer disposed between the second manganese containing layer and the dielectric layer.  However, Hintze teaches forming an interconnect structure in which multiple barrier layers are used including a second barrier between a manganese containing layer and a dielectric layer [fig. 2b, 108 between dielectric 102 and manganese containing layer 110, paragraphs [0016, 0024, and 0026]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Hintze into the method of Huang in view of Liang by forming a second barrier layer between the second manganese containing layer and the dielectric layer, wherein the second barrier is direct contact with the first manganese containing layer.  The ordinary artisan would have been motivated to modify Huang in view of Liang in the manner set forth above for at least the purpose of utilizing barrier structures and materials which reduce the resistance of the conductive structure as the size is reduced [Hintze, paragraphs [0004-0010]].
Regarding claim 10, Huang in view of Liang and Hintze teaches the semiconductor device structure of claim 9, wherein the second conductive line is surrounded by the second manganese containing layer and the second manganese containing layer is surrounded by the second barrier [Hintze, fig. 2b, 110 surrounds 114 and contains manganese, 108 surrounds 110 and is a second barrier].
Regarding claim 11, Huang in view of Liang and Hintze discloses the semiconductor device structure of claim 9, wherein a width of an upper portion of the second conductive line is greater than a with of a lower portion of the second conductive line [Huang, fig. 6, an upper portion of 224 is wider than a lower portion].
Regarding claim 12, Huang in view of Liang and Hintze teaches the semiconductor device structure of claim 9, further comprising:
A dielectric layer disposed over the semiconductor substrate and cover a portion of the first barrier layer and a portion of the first manganese containing layer, wherein the second interconnect structure penetrates through the dielectric layer [Huang, fig. 6, 218].
Regarding claim 13, Huang in view of Liang and Hintze discloses the semiconductor device structure of claim 9, wherein the first conductive line and the second conductive line comprise copper [Huang paragraphs [0016 and 0028] teach the first and second conductive lines are made of copper].
Regarding claim 14, Huang in view of Liang and Hintze teaches the semiconductor device structure of claim 9, wherein the first interconnect structure has a first manganese atomic percentage, the second interconnect structure has a second manganese atomic percentage, and the first manganese atomic percentage is different from the second manganese atomic percentage [Huang, paragraph [0017] teaches the first manganese containing layer is made of Mn, Liang, paragraph [0020] teaches the second manganese containing layer is made of CuMn, pure Mn will have a different atomic percentage of Mn than CuMn].
Regarding claim 15, Huang in view of Liang and Hintze discloses the semiconductor device structure of claim 14, wherein the first manganese atomic percentage is greater than the second manganese atomic percentage [Huang, paragraph [0017], Liang, paragraph [0020], first layer is Mn, second layer is CuMn, atomic percentage of Mn solo is  greater than CuMn combination].
Regarding claim 20, Huang in view of Liang teaches the semiconductor device structure of claim 16, wherein the first interconnect structure further comprises a first barrier layer separating the first conductive line and the first manganese containing layer from the semiconductor substrate [Liang, fig. 6, barrier 115 separates manganese containing layer 135 and conductive line 125 from outer layers].
Huang in view of Liang fails to teach a second barrier layer disposed between the second manganese containing layer and the dielectric layer.  However, Hintze teaches forming an interconnect structure in which multiple barrier layers are used including a second barrier between a manganese containing layer and a dielectric layer [fig. 2b, 108 between dielectric 102 and manganese containing layer 110, paragraphs [0016, 0024, and 0026]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Hintze into the method of Huang in view of Liang by forming a second barrier layer between the second manganese containing layer and the dielectric layer, wherein the second barrier is direct contact with the first manganese containing layer.  The ordinary artisan would have been motivated to modify Huang in view of Liang in the manner set forth above for at least the purpose of utilizing barrier structures and materials which reduce the resistance of the conductive structure as the size is reduced [Hintze, paragraphs [0004-0010]].
Allowable Subject Matter
Claims 7, 8, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/           Examiner, Art Unit 2816                                                                                                                                                                                             







/JAEHWAN OH/           Primary Examiner, Art Unit 2816